            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

CHAD M. DOTY,                        )
                                     )
                Plaintiff,           )
                                     )
v.                                   )   Case No. CIV-18-087-KEW
                                     )
COMMISSIONER OF SOCIAL               )
SECURITY ADMINISTRATION,             )
                                     )
                Defendant.           )

                           OPINION AND ORDER

     Plaintiff Chad M. Doty (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.             Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that Claimant was not disabled.                 For the reasons

discussed   below,   it   is   the   finding   of   this   Court   that   the

Commissioner=s decision should be and is AFFIRMED.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social
Security   Act   “only    if    his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                    42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.             See, 20 C.F.R.

§§ 404.1520, 416.920.1

     Judicial    review    of    the    Commissioner’s    determination     is




     1   Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                        2
limited in scope by 42 U.S.C. § 405(g).                    This Court’s review is

limited    to     two      inquiries:      first,   whether    the     decision    was

supported       by    substantial       evidence;   and,    second,     whether    the

correct legal standards were applied.               Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation       omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                        It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”                  Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                        Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).    Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly   detracts     from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

        Claimant was 47 years old at the time of the ALJ’s decision.

Claimant completed his high school education.                 Claimant has worked

                                            3
in the past as a truck driver, yard spotter, and diesel mechanic.

Claimant alleges an inability to work beginning August 17, 2013

due to limitations resulting from right shoulder and arm problems

caused by a work accident.

                               Procedural History

      On   February       1,   2016,    Claimant   protectively   filed     for

disability insurance benefits under Title II (42 U.S.C. ' 401, et

seq.) of the Social Security Act.               Claimant’s application was

denied initially and upon reconsideration.               On April 3, 2017,

Administrative      Law    Judge   (“ALJ”)    Lantz   McClain   conducted    an

administrative hearing by video with Claimant appearing in Poteau,

Oklahoma and the ALJ presiding from Tulsa, Oklahoma.              On June 6,

2017, the ALJ issued an unfavorable decision.               On February 28,

2018, the Appeals Council denied review.           As a result, the decision

of   the   ALJ   represents     the    Commissioner’s   final   decision    for

purposes of further appeal.            20 C.F.R. §§ 404.981, 416.1481.

                 Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

evaluation.       He determined that while Claimant suffered from

severe impairments, he retained the residual functional capacity

(“RFC”) to perform sedentary work.

                                          4
                      Error Alleged for Review

     Claimant asserts the ALJ committed error in (1) reaching an

improper RFC determination (with several associated sub-issues

listed); and (2) finding Claimant could perform the jobs identified

in the decision at step five.

                           RFC Evaluation

     In his decision, the ALJ determined Claimant suffered from

the severe impairments of status post right shoulder surgery,

status post implantation of stimulator, status post right carpal

tunnel   syndrome   surgery,   and   obesity.   (Tr.   14).   The   ALJ

concluded Claimant could perform sedentary work.       In so doing, he

found Claimant could lift and/or carry ten pounds occasionally,

and up to ten pounds frequently, could stand and/or walk at least

six hours in an eight hour workday, could sit for at least six

hours in an eight hour workday, could occasionally climb ladders,

ropes, scaffolds, and stairs, could occasionally balance, kneel,

crouch, and crawl, must avoid overhead work with the right upper

extremity, which was Claimant’s dominant extremity, and could

frequently use the right hand for handling, fingering, and feeling,

which was Claimant’s dominant hand.      (Tr. 16).

     After consultation with a vocational expert, the ALJ found

                                     5
Claimant could perform the representative jobs of food and beverage

order clerk and touch up screener, both of which were found to

exist in sufficient numbers in the regional and national economies.

(Tr. 20).    As a result, the ALJ found Claimant was not under a

disability from August 17, 2013 through the date of the decision.

Id.

       Claimant first contends the ALJ failed to properly consider

the opinion of Claimant’s treating physician, Dr. Vestal Smith.

Dr. Smith completed a medical source statement dated March 8, 2017.

He found Claimant the lifting/carrying, standing/walking, and

sitting limitations consistent with the RFC.           (Tr. 508-09).   He

also    concluded   Claimant   was   “limited”    in   reaching   in   all

directions, including overhead, handling, fingering, and feeling

in the right upper extremity.            The basis for the finding was

“physical exam and functional capacity evaluation.           No overhead

[in the] RUE [right upper extremity] and only 10 lbs or less.”

(Tr. 510)(bracketed information added by this Court).

       In the decision, the ALJ gave Dr. Smith’s opinion “great

weight” as being “consistent with the claimant’s thorough physical

examinations and Dr. Smith’s own contemporaneous notes” – in

particular, his Workers’ Compensation Evaluation.          (Tr. 18).   In

                                     6
the document entitled “Worker’s Compensation Impairment Rating,”

Dr. Smith found a 14% impairment of the upper extremity for

worker’s compensation purposes.         (Tr. 500).      Additionally, in Dr.

Smith’s latest examination note dated July 20, 2016, he found

Claimant’s symptoms were stable for quite some time.             He was not

in acute distress.        No change in sensation or strength was noted.

He had 1+ edema in the right hand which was unchanged.            (Tr. 474).

     Nothing in any of these medical records would indicate that

Dr. Smith was imposing a limitation greater than the “frequent2”

use provided in the RFC.        Indeed, he specifically found Claimant

could use the right upper extremity for ten pounds or less, only

restricting him to no overhead use.         (Tr. 510).

     “[R]esidual functional capacity consists of those activities

that a claimant can still perform on a regular and continuing basis

despite his or her physical limitations.”            White v. Barnhart, 287

F.3d 903, 906 n. 2 (10th Cir. 2001).                 A residual functional

capacity     assessment      “must    include    a   narrative    discussion

describing    how   the    evidence   supports   each    conclusion,   citing

specific medical facts ... and nonmedical evidence.” Soc. Sec. R.

96–8p.     The ALJ must also discuss the individual's ability to


2 “Frequent” use is defined as “activity or condition exists from 1/3 to 2/3
of the time.” Dictionary of Occupational Titles, App. C, 1991 WL 688702.

                                       7
perform sustained work activities in an ordinary work setting on

a “regular and continuing basis” and describe the maximum amount

of work related activity the individual can perform based on

evidence contained in the case record. Id.         The ALJ must “explain

how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.”               Id.     However,

there    is   “no   requirement   in   the    regulations    for    a    direct

correspondence between an RFC finding and a specific medical

opinion on the functional capacity in question.”            Chapo v. Astrue,

682 F.3d 1285, 1288 (10th Cir. 2012).

        The ALJ’s RFC assessment concerning Claimant’s use of the

right upper extremity was supported by substantial evidence.                The

restriction to “frequent” handling, fingering, and feeling was

wholly consistent with Dr. Smith’s opinion and other medical

evidence of record.     The fact Claimant finds it “hard to imagine”

otherwise as stated in the briefing is of no moment.                    Claimant

also states that the state agency physicians’ opinions conflicted

with the ALJ’s findings on manipulation of the right extremity.

Claimant misstates the evidence.             Dr. Walter Bell found that

Claimant’s handling, fingering, and feeling were “unlimited” and

that his reaching was limited to occasional.         (Tr. 55).       Dr. Karl

Boatman’s assessment was identical.            (Tr. 70-71).        Neither of



                                       8
these opinions were inconsistent with either Dr. Smith’s opinion

or the RFC found by the ALJ.

       Claimant’s next assertion of error contends that the ALJ

erroneously found Claimant’s mental impairments to be not severe.

Where an ALJ finds at least one “severe” impairment, a failure to

designate another impairment as “severe” at step two does not

constitute reversible error because, under the regulations, the

agency at later steps considers the combined effect of all of the

claimant's      impairments   without    regard    to     whether   any   such

impairment,     if   considered   separately,     would   be   of   sufficient

severity.      Brescia v. Astrue, 287 F. App'x 626, 628–629 (10th Cir.

2008).    The failure to find that additional impairments are also

severe is not cause for reversal so long as the ALJ, in determining

Claimant's RFC, considers the effects “of all of the claimant's

medically determinable impairments, both those he deems ‘severe’

and those ‘not severe.’”      Id. quoting Hill v. Astrue, 289 F. App'x.

289, 291–292, (10th Cir. 2008).

       Moreover, the burden of showing a severe impairment is “de

minimis,” yet “the mere presence of a condition is not sufficient

to make a step-two [severity] showing.”            Flaherty v. Astrue, 515

F.3d   1067,    1070-71   (10th   Cir.   2007)    quoting      Williamson   v.

Barnhart, 350 F.3d 1097, 1100 (10th Cir. 2003); Soc. Sec. R. 85-



                                     9
28.      At step two, Claimant bears the burden of showing the

existence of an impairment or combination of impairments which

“significantly limits [his] physical or mental ability to do basic

work activities.”             20 C.F.R. § 416.920(c).              An impairment which

warrants disability benefits is one that “results from anatomical,

physiological,           or        psychological          abnormalities        which     are

demonstrable      by     medically       acceptable         clinical     and    laboratory

diagnostic techniques.”              42 U.S.C. § 1382c(a)(1)(D).               The severity

determination      for        an    alleged    impairment         is   based    on   medical

evidence alone and “does not include consideration of such factors

as age, education, and work experience.”                         Williams v. Bowen, 844

F.2d 748, 750 (10th Cir. 1988).

        After   reciting       and     analyzing      the    evidence     of    Claimant’s

mental status, the ALJ found Claimant’s mental impairment caused

no more than mild limitations in any functional area.                           Therefore,

the condition was found to be non-severe.                        (Tr. 15).     The medical

record indicates Claimant’s mental conditions were sporadic at

best.     In a pre-surgical psychological evaluation dated December

22, 2014, Claimant was found to “endorse[] a minimal number of

depressive symptoms and a mild level of anxious symptoms” after

extensive       mental    testing.            He    did    not    indicate     significant

psychiatric distress at that time.                   (Tr. 387).        In April of 2016,



                                               10
Claimant presented with “moderate depressive symptoms.”               He was

on medication.         He indicated sadness because of his medical

condition with altered sleeping habits and denied anhedonia, a

change   in    appetite,     crying     spells,   decreased    ability      to

concentrate, fatigue, guilt, feelings of worthlessness, tendency

toward indecisiveness, or weight change.              He had no suicidal

ideation.     (Tr. 468).

      In another screening done in June of 2016, Claimant described

that he had “serious depression.”            (Tr. 480).       His problems

appeared to stem from his medical conditions.            (Tr. 489).

      At no point has a physician indicated Claimant is unable to

engage in basic work activities because of his mental condition.

The   state   agency    physicians    indicated   that   Claimant’s     mental

problems were attributed to chronic pain and medications rather

than a psychological issue.           (Tr. 53, 67).      Both reports noted

that Cooper Occupational Medicine Center in November of 2015 found

Claimant was negative for anxiety and depression.                 Id.      The

medical evidence is simply insufficient to find Claimant’s mental

condition constituted a severe impairment.

      Claimant also asserts the use of a spinal cord stimulator

restricts him to sitting when he uses the device and the ALJ

provided for no unscheduled breaks in the RFC.           While Claimant had



                                       11
the stimulator put in place, the record does not indicate how often

Claimant engages it or any adverse effect that the device might

have upon his ability to engage in basic work activities.   He has

been limited to sedentary work which provides for sitting for up

to six hours in a workday.   Nothing in the record would indicate

Claimant’s use of the stimulator would fail to be accommodated by

these restrictions.   This Court finds no error in the RFC provided

by the ALJ.

                       Credibility Determination

      Claimant challenges the ALJ’s credibility findings by failing

to consider Claimant’s work history, daily activities, functional

restrictions, treatment history, medication and side effects, and

“other factors.”   This Court agrees with Defendant that Claimant

failed to recognize that the regulations changed on the evaluation

of a claimant’s subjective symptoms in March of 2016.   Primarily,

the change eliminated the use of the term “credibility” and made

clear that the analysis did not involve “an examination of an

individual’s character.”   Soc. Sec. R. 16-3p, 2017 WL 5180304, at

*4.   The required analysis is described in the regulations as

follows:

           Once the existence of a medically determinable
           impairment that could reasonably be expected
           to produce pain or other symptoms is
           established,    we    recognize    that   some


                                12
            individuals     may    experience     symptoms
            differently and may be limited by symptoms to
            a greater or lesser extent than other
            individuals with the same medical impairments,
            the same objective medical evidence, and the
            same non-medical evidence.     In considering
            the intensity, persistence, and limiting
            effects of an individual's symptoms, we
            examine the entire case record, including the
            objective medical evidence; an individual's
            statements about the intensity, persistence,
            and limiting effects of symptoms; statements
            and other information provided by medical
            sources and other persons; and any other
            relevant evidence in the individual's case
            record.

            Soc. Sec. Ruling 16-3p Titles II & Xvi:
            Evaluation of Symptoms in Disability Claims,
            Soc. Sec. R. 16-3P, 2017 WL 5180304, *4 (Oct.
            25, 2017).

     The ALJ described Claimant’s testimony and the medical record

as a whole.      His findings on credibility are consistent with the

objective    record      and   contain    supporting      statements    for    his

conclusions.     For instance, he found Claimant’s daily activities,

the medical findings, and the treatment received and results

obtained    as   being    inconsistent        with   Claimant’s   statements    of

intensity and resulting limitations.                 (Tr. 17).    He also found

several inconsistencies in the functional capacity evaluation in

November of 2015 with his subjective statements.                  (Tr. 18).    The

decision as a whole supports the ALJ’s conclusions on Claimant’s

credibility.     This Court attributes no error to the analysis.



                                         13
                     Step Five Determination

     Claimant challenges the ALJ’s step five findings based upon

the use of his RFC restrictions in the hypothetical questioning of

the vocational expert.   Since the RFC was found to be supported

by substantial evidence and the questioning was consistent with

the RFC, no error is found at step five.

                            Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.    Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. ' 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 30th day of September, 2019.




                              ______________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                                14
